         3:18-cv-03002-SEM-TSH # 23                       Page 1 of 2                                                      E-FILED
                                                                                  Tuesday, 22 October, 2019 11:52:51 AM
                                                                                            Clerk, U.S. District Court, ILCD

                                   UNITED STATES DISTR ICT CO UR T
                                   CENTR ALDISTR ICT O FILLINO IS
                                       SPR INGFIELD DIVISIO N

JASO N CARR and BRUCECARR, as                                    )
s ucce s s or trus te e s and pe rs onalre pre s e ntative s     )
ofJoyce E. Carr, de ce as e d                                    )
                                                                 )
                             Plaintiffs ,                        )
                                                                 )
-vs .-                                                           )       Cas e No:3:18-cv-3002-SEM -TSH
                                                                 )
TARGET CO RPO RATIO N, a/k/a TARGET                              )
STO RES, a fore ign corporation,                                 )
                                                                 )
                             D e fe ndant.                       )

                M O TIO N FO R LEAVE TO W ITH DR AW CO UNSELFO R DEFENDANT

         Th e unde rs igne d couns e l, D avid J. D e te rding, re s pe ctful
                                                                            ly m ove s for leave to w ith draw attorne y

Be njam in J. W ilson as couns e lfor D e fe ndantin th is cas e . M r. W ilson is no longe r w ith our firm and no

longe r re pre s e nts D e fe ndant. Th e unde rs igne d couns e lre m ain as couns e lof re cord and w il
                                                                                                         lcontinue re p-

re s e ntation ofDe fe ndant. Th e w ith draw alofM r. W il
                                                          s on w illnotpre judice any party or caus e any de l
                                                                                                             ay in

th is action.

         W HEREFO RE, unde rs igne d couns e lre que s ts th atth e Courtgrantth is m otion for l
                                                                                                e ave to w ith draw

attorne y Be njam in J. W ilson as couns e lfor D e fe ndant, and for s uch oth e r re l
                                                                                       ie fas th e Courtde e m s prope r

unde r th e circum s tance s .

                                                          HEPLERBRO O M , LLC
                                                          By: /s/ David J. Deterding
                                                            Th e odore J. M acD onald, Jr.        #3125246
                                                                 e -m ail:tjm @ h e plerbroom .com
                                                            D avid J. D e te rding               #629 6219
                                                                 e -m ail:dd3@ h e plerbroom .com
                                                            O ne M e tropolitan Square
                                                            211 North Broadw ay, Suite 2700
                                                            St. Louis , M is s ouri 63102
                                                            314-241-6160 te leph one
                                                            314-241-6116 facs im ile
                                                            ATTO RNEY S FO R D EFEND ANT
        3:18-cv-03002-SEM-TSH # 23                 Page 2 of 2



                                         PR O O FO FSER VICE

          Ih e re by ce rtify th atIe lectronically filed on th is 22nd day ofO ctobe r, 2019 th e fore going
w ith th e Clerk ofth e Courtus ing th e CM /ECFs ys te m w h ich w ills e nd notification ofs uch filing
to th e follow ing:

   D aw n L. W all,Es q., Cos tigan and W ollrab, P.C. (D W all@ cw law office .com );ATTO RNEY S
    FO R PLAINTIFFS BRUCEAND JASO N CARR

                                                           /s/ David J. Deterding




                                                      2
